Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Petition decision received on 11 February 2022 for application number 16/383,448. 
Claims 1 – 18 are canceled.
Claims 19, 21 – 24, 27, 31 – 33, 36, and 38 are currently amended.
Claim 39 is new.
Claims 19 – 39 are presented for examination.

Response to Amendment
Applicant’s amendment filed 05 June 2020 is sufficient to overcome the 103 rejection of claims 19 – 39 based upon Applicant’s arguments in the Appeal Brief filed 06 July 2021; and the Double Patenting rejection of claims 19 – 38 based on the filed Terminal Disclaimer 17 November 2021.

Response to Arguments
Applicant’s arguments, with respect to claims 19 – 39 have been fully considered and are persuasive based upon Applicant’s arguments in the Appeal Brief filed 06 July 2021.  The 35 USC § 103 rejection of claims 19 – 39 has been withdrawn.  However, there are some 112 issues that have arisen, which are states below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 19 – 39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 19 recites “…comparing the first data tuples of the identified plurality of records retrieved from the RAM in parallel with the header value set of the data message to determine whether any of the first data tuples matches the header value set…” in the second to last limitation.  Regarding the language to determine “whether” any of the first data tuples matches the header value set, “whether” leaves the claim limitation indefinite.  It is unclear what occurs with this limitation when the determination is made that none of the first data tuples matches the header value set.  Independent claims 27 and 36 recite similar language and are rejected with like reasoning.  All dependent claims are subsequently rejected.

Claim 19 recites in the last limitation “… when multiple first data tuples match the data message’s header value set, using the second data tuple of the matching record with a highest priority in order to effectuate a forwarding operation for the data message.”  For method claims, “when…” is a contingent limitation.  Examiner suggest changing “when” to “in response to determining” to overcome this 112 rejection.  Claims 24, 27, and 33 each use “when…” for these method claims, and are rejected with like reasoning.  All claims that depend from these claims are subsequently rejected.

Conclusion
STATUS OF CLAIMS IN THE APPLICATION
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 19 – 39 have received a first action on the merits and are subject of a first action non-final.  Claims 19 – 39 may be placed in a better condition for allowance, if the current 112 rejections are overcome.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135                                                                                                                                                                                            
/GAUTAM SAIN/Primary Examiner, Art Unit 2135